Case 1:20-cv-00842-CFC Document 61 Filed 02/11/21 Page 1 of 31 PagelD #: 5109

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

AMO DEVELOPMENT, LLC, AMO
MANUFACTURING USA, LLC and
AMO SALES AND SERVICE, INC.,

Plaintiffs,
V.

ALCON LENSX, INC.,

ALCON VISION, LLC,

ALCON LABORATORIES, INC. and
ALCON RESEARCH, LLC,

Defendants.

 

ALCON INC., ALCON LENSX, INC.,
ALCON RESEARCH, LLC, and
ALCON VISION, LLC,

Counter-Plaintiffs,

Vv.

AMO DEVELOPMENT, LLC,

AMO MANUFACTURING USA, LLC,
AMO SALES AND SERVICE, INC.,
and JOHNSON & JOHNSON
SURGICAL VISION, INC.,

Counter-Defendants.

 

 

C.A. No. 20-842-CFC

JURY TRIAL DEMANDED

[PROPOSED] SCHEDULING ORDER

This \\"day of, February 2021, Plaintiffs and Counterclaim Defendants AMO

Development, LLC, AMO Manufacturing USA, LLC, AMO Sales and Service, Inc.,

and Johnson & Johnson Surgical Vision, Inc. (collectively, “J&J Surgical Vision”)
Case 1:20-cv-00842-CFC Document 61 Filed 02/11/21 Page 2 of 31 PagelD #: 5110

and Defendants and Counterclaim Plaintiffs Alcon Inc., Alcon LenSx, Inc., Alcon
Vision, LLC, Alcon Laboratories, Inc., and Alcon Research, LLC, (collectively,
“Alcon”) (J&J Surgical Vision and Alcon, each, a “Party” and collectively, the
“Parties”) having determined after discussion that the matter cannot be resolved at
this juncture by settlement, voluntary mediation, or binding arbitration:

IT IS ORDERED that:

1. Relevant Deadlines and Dates. All relevant deadlines and dates
established by this Order are set forth in the chart attached as Exhibit A.

2. Initial Disclosures. The Parties shall make their initial disclosures
required by Federal Rule of Civil Procedure 26(a)(1) within five (5) days of the
Parties’ filing of the Proposed Scheduling Order. Notwithstanding Paragraphs 3(a)
and 3(b) of the Delaware Default Standard For Discovery, custodians and non-
custodial data sources listed on the Parties’ Initial Disclosures need not be ordered
from most likely to least likely. The Parties shall agree to an Electronically Stored
Information Stipulation (“ESI Stipulation”) within thirty (30) days of the Parties’
filing of the Proposed Scheduling Order.

3, Disclosure of Asserted Claims and Initial Infringement Contentions.
Not later than February 26, 2021, a Party claiming patent infringement shall serve
on all Parties a “Disclosure of Asserted Claims and Initial Infringement

Contentions.” Separately for each opposing Party, the “Disclosure of Asserted
Case 1:20-cv-00842-CFC Document 61 Filed 02/11/21 Page 3 of 31 PagelD #: 5111

Claims and Initial_Infringement Contentions” shall contain the following
information:

(a) Each claim of each asserted patent that is allegedly infringed by
each opposing Party, including for each claim the applicable statutory subsections
of 35 U.S.C. § 271 asserted;

(b) Separately for each asserted claim, each accused apparatus,
product, device, process, method, act, or other instrumentality (“Accused
Instrumentality”) of each opposing Party of which the Party is aware. This
identification shall be as specific as possible. Each product, device, and apparatus
shall be identified by name or model number, if known. Each method or process
shall be identified by name, if known, or by any product, device, or apparatus which,
when used, allegedly results in the practice of the claimed method or process;

(c) A chart identifying specifically where and how each limitation
of each asserted claim is found within each Accused Instrumentality, including for
each limitation that such Party contends is governed by 35 U.S.C. § 112(f), the
identity of the structure(s), act(s), or material(s) in the Accused Instrumentality that
performs the claimed function;

(d) For each claim alleged to have been indirectly infringed, an
identification of any direct infringement and a description of the acts of the alleged

indirect infringer that contribute to or are inducing that direct infringement. Insofar
Case 1:20-cv-00842-CFC Document 61 Filed 02/11/21 Page 4 of 31 PagelD #: 5112

as alleged direct infringement is based on joint acts of multiple parties, the role of
each such party in the direct infringement must be described;

(ec) Whether each limitation of each asserted claim is alleged to be
present literally or under the doctrine of equivalents in the Accused Instrumentality;

(f) | For any patent that claims priority to an earlier application, the
priority date to which each asserted claim is alleged to be entitled;

(g) Ifa Party claiming patent infringement wishes to preserve the
right to rely, for any purpose, on the assertion that its own or its licensee’s apparatus,
product, device, process, method, act, or other instrumentality practices the claimed
invention, the Party shall identify, separately for each asserted claim, each such
apparatus, product, device, process, method, act, or other instrumentality that
incorporates or reflects that particular claim;

(h) The timing of the point of first infringement, the start of claimed
damages, and the end of claimed damages; and

(i) If a Party claiming patent infringement alleges willful
infringement, the basis for such allegation.

4. Document Production Accompanying Disclosure of Asserted Claims
and Initial Infringement Contentions. With the “Disclosure of Asserted Claims and
Initial Infringement Contentions,” the Party claiming patent infringement shall

produce to each opposing party or make available for inspection and copying:
Case 1:20-cv-00842-CFC Document 61 Filed 02/11/21 Page 5 of 31 PagelD #: 5113

(a) Documents (e.g., contracts, purchase orders, invoices,
advertisements, marketing materials, offer letters, beta site testing agreements, and
third party or joint development agreements) sufficient to show discussions with,
disclosures to, or other manner of providing to a third party, or sales of or offers to
sell, or any public use of, the claimed invention prior to the priority date identified
pursuant to paragraph 3(f) of this Order for any asserted patent or, for any patent that
issued directly or indirectly (i.e., earlier in the priority chain) from a continuation-
in-part (CIP) application, the date the CIP was filed, whichever is later;

(b) Documents sufficient to evidence the conception, reduction to
practice, design, and development of each claimed invention, which were created on
or before the date of application for the asserted patent(s) or the priority date
identified pursuant to paragraph 3(f) of this Order, whichever is earlier;

(c) Acopy of the file history for each asserted patent;

(d) Documents sufficient to show ownership of the patent rights by
the Party asserting patent infringement;

(e) Ifa Party identifies instrumentalities pursuant to paragraph 3(g)
of this Order, documents sufficient to show the operation of the instrumentalities
embodying the asserted claims;

(f) Documents sufficient to show agreements, including licenses,

transferring an interest in any asserted patent;
Case 1:20-cv-00842-CFC Document 61 Filed 02/11/21 Page 6 of 31 PagelD #: 5114

(g) Documents sufficient to show agreements that the Party asserting
infringement contends are comparable to a license that would result from a
hypothetical reasonable royalty negotiation;

(h) Documents sufficient to show agreements that otherwise may be
used to support the Party asserting infringement’s damages case;

(i) Ifa Party identifies instrumentalities pursuant to paragraph 3(g)
of this Order, documents sufficient to show marking of such embodying accused
instrumentalities; and if the Party wants to preserve the right to recover lost profits
based on such products, documents sufficient to show the sales, revenues, costs, and
profits of such embodying accused instrumentalities; and

(j) Documents sufficient to show any F/RAND commitment or
agreement with respect to the asserted patent(s).

The producing Party shall separately identify by production number the documents
that correspond to each category set forth in this paragraph. A Party’s production of
a document as required by this paragraph shall not constitute an admission that such
document evidences or is prior art under 35 U.S.C. § 102.

5. Initial Invalidity Contentions. Not later than April 30, 2021, each Party
opposing a claim of patent infringement shall serve on all Parties its “Initial

Invalidity Contentions” which shall contain the following information:
Case 1:20-cv-00842-CFC Document 61 Filed 02/11/21 Page 7 of 31 PagelD #: 5115

(a) The identity of each item of prior art that the Party alleges
anticipates each asserted claim or renders the claim obvious. Each prior art patent
shall be identified by its number, country of origin, and date of issue. Each prior art
publication shall be identified by its title, date of publication, and, where feasible,
author and publisher. Each alleged sale or public use shall be identified by specifying
the item offered for sale or publicly used or known, the date the offer or use took
place or the information became known, and the identity of the person or entity
which made the use or which made and received the offer, or the person or entity
which made the information known or to whom it was made known. For pre-AJA
claims, prior art under 35 U.S.C. § 102(f) shall be identified by providing the name
of the person(s) from whom and the circumstances under which the invention or any
part of it was derived. For pre-AIA claims, prior art under 35 U.S.C. § 102(g) shall
be identified by providing the identities of the person(s) or entities involved in and
the circumstances surrounding the making of the invention before the patent
applicant(s);

(b) Whether each item of prior art anticipates each asserted claim or
renders it obvious. If obviousness is alleged, an explanation of why the prior art
renders the asserted claim obvious, including an identification of any combinations

of prior art showing obviousness;
Case 1:20-cv-00842-CFC Document 61 Filed 02/11/21 Page 8 of 31 PagelD #: 5116

(c) Acchart identifying specifically where and how in each alleged
item of prior art each limitation of each asserted claim is found, including for each
limitation that such Party contends is governed by 35 U.S.C. § 112(f), the identity
of the structure(s), act(s), or material(s) in each item of prior art that performs the
claimed function; and

(d) Any grounds of invalidity based on 35 U.S.C. § 101,
indefiniteness under 35 U.S.C. § 112(b), or lack of enablement or insufficient written
description under 35 U.S.C. § 112(a) of any of the asserted claims.

6. Document Production Accompanying Initial Invalidity Contentions.
With the “Initial Invalidity Contentions,” the Party opposing a claim of patent
infringement shall produce or make available for inspection and copying:

(a) Source code, specifications, schematics, flow charts, artwork,
formulas, or other documentation sufficient to show the operation of any aspects or
elements of an Accused Instrumentality identified by the patent claimant in its chart
produced pursuant to paragraph 3(c) of this Order;

(b) Acopy or sample of the prior art identified pursuant to paragraph
5(a) that does not appear in the file history of the patent(s) at issue. To the extent any
such item is not in English, an English translation of the portion(s) relied upon shall

be produced;
Case 1:20-cv-00842-CFC Document 61 Filed 02/11/21 Page 9 of 31 PagelD #: 5117

(c) Documents sufficient to show agreements that the Party
opposing infringement contends are comparable to a license that would result from
a hypothetical reasonable royalty negotiation;

(d) Documents sufficient to show the sales, revenue, cost, and profits
for Accused Instrumentalities identified pursuant to paragraph 3(b) of this Order for
any period of alleged infringement; and

(e) Documents sufficient to show agreements that may be used to
support the damages case of the Party that is denying infringement.

The producing Party shall separately identify by production number the documents
that correspond to each category set forth in this paragraph.

7. Final Infringement Contentions. Each Party asserting patent
infringement shall serve on all Parties “Final Infringement Contentions” thirty (30)
days after entry of the Court’s claim construction order on its asserted patents.
Additional claims allegedly infringed but not initially asserted from each asserted
patent in the Initial Infringement Contentions (para. 3(a)) of this Order) may not be
added as a matter of course in the Final Infringement Contentions, but rather, may
be added only by order of the Court upon a timely showing of good cause or by

agreement of the parties.
Case 1:20-cv-00842-CFC Document 61 Filed 02/11/21 Page 10 of 31 PagelD #: 5118

8. Final Invalidity Contentions. Each Party opposing a claim of patent

infringement shall serve on all Parties its “Final Invalidity Contentions” sixty (60)
days after entry of the Court’s claim construction order on its asserted patents.

9. Notwithstanding the foregoing, amendment of the Final Infringement
Contentions or the Final Invalidity Contentions may be made only by order of the
Court upon a timely showing of good cause. Non-exhaustive examples of
circumstances that may, absent undue prejudice to the non-moving Party, support a
finding of good cause include (a) recent discovery of material prior art despite earlier
diligent search and (b) recent discovery of nonpublic information about the Accused
Instrumentality which was not discovered, despite diligent efforts, before the service
of the Infringement Contentions. The duty to supplement discovery responses does
not excuse the need to obtain leave of the Court to amend contentions.

10. Opinion of Counsel. Not later than thirty (30) days after entry of the
Court’s claim construction order, each Party opposing a claim of patent infringement
that will rely on an opinion must:

(a) Produce or make available for inspection and copying the
opinion(s) and any other documentation relating to the opinion(s) as to which that

Party agrees the attorney-client or work product protection has been waived; and

(b) Serve a privilege log identifying any other documents, except

those authored by counsel acting solely as trial counsel, relating to the subject matter

10
Case 1:20-cv-00842-CFC Document 61 Filed 02/11/21 Page 11 of 31 PagelD #: 5119

of the opinion(s) which the Party is withholding on the grounds of attorney-client
privilege or work product protection.

A Party opposing a claim of patent infringement who does not comply with
this requirement will not be permitted to rely on an opinion of counsel as part of a
defense to willful infringement absent a stipulation of all Parties or by order of the
Court, which will be entered only upon showing of good cause.

11. Joinder of Other Parties and Amendment of Pleadings. All motions to
join other parties, and to amend or supplement the pleadings, shall be filed on or
before June 16, 2021.

12. Discovery.

(a) Fact Discovery Cut Off. All discovery in this case shall be
initiated so that it will be completed on or before February 19, 2022.

(b) Substantial Completion of Document Production. Document
production shall be substantially completed on or before December 11, 2021.

(c) Requests for Admission. A maximum of 60 requests for
admission are permitted for each side. To alleviate the burdens on the Parties to
serve and/or respond to requests for admission solely for the purpose of
authentication or admissibility of evidence, or qualification as prior art under 35
U.S.C. § 102, the Parties agree to meet and confer in good faith about entering into

a stipulation on these issues no later than 90 days before the end of fact discovery.

1]
Case 1:20-cv-00842-CFC Document 61 Filed 02/11/21 Page 12 of 31 PagelD #: 5120

(d) Interrogatories. A maximum of 40 interrogatories, including
contention interrogatories, are permitted for each side.
(e) Depositions.
(i) Limitation on Hours for Deposition Discovery. Each side
is limited to a total of 150 hours of taking testimony and a
total of 30 depositions upon oral examination (including
third party depositions but excluding expert depositions).
The Parties agree to meet and confer at a later date to
discuss deposition hour limits that will apply to expert
depositions.
(ii) Location of Depositions. Any in-person deposition shall
take place in a city or metropolitan area in the United
States which is agreed upon by the Parties, at offices
selected by the Party requesting the deposition.
Nothwithstanding the aforementioned Location of
Deposition provisions, the Parties agree that they will meet
and confer prior to the commencement of fact depositions
to reach agreement on whether fact depositions will be
conducted in-person or be conducted remotely, in view of

the ongoing COVID-19 pandemic. The Parties shall

12
Case 1:20-cv-00842-CFC Document 61 Filed 02/11/21 Page 13 of 31 PagelD #: 5121

similarly meet and confer prior to the commencement of
expert depositions to reach agreement on whether expert
depositions will be conducted in-person or conducted
remotely. During the meet-and-confers, the Parties will
reach agreement on how to handle exhibits at any
depositions that are conducted remotely.

(f) Trial Witnesses Who Have Not Been Deposed. If a party
identifies any witness on its final list of trial witnesses who has not yet been deposed,
the other side shall have the right to take a deposition of no more than four (4) hours
of each such witness prior to trial.

13. Pinpoint Citations. Pinpoint citations are required in all briefing, letters,
and concise statements of facts. The Court will ignore any assertions of controverted
facts and controverted legal principles not supported by a pinpoint citation to, as
applicable: the record, an attachment or exhibit, and/or case law or appropriate legal
authority. See United States v. Dunkel, 927 F.2d 955, 956 (“Judges are not like pigs,
hunting for truffles buried in briefs.”’).

14. Application to Court for Protective Order. Should counsel find it will
be necessary to apply to the Court for a protective order specifying terms and

conditions for the disclosure of confidential information, counsel should confer and

13
Case 1:20-cv-00842-CFC Document 61 Filed 02/11/21 Page 14 of 31 PagelD #: 5122

attempt to reach an agreement on a proposed form of order and submit it to the Court
within 21 days of the Parties’ filing of the Proposed Scheduling Order.
Any proposed protective order must include the following paragraph:

Other Proceedings. By entering this Order and limiting the

disclosure of information in this case, the Court does not intend

to preclude another court from finding that information may be

relevant and subject to disclosure in another case, Any person or

Party subject to this Order who becomes subject to a motion to

disclose another Party’s information designated as confidential

pursuant to this Order shall promptly notify that Party of the
motion so that the Party may have an opportunity to appear and

be heard on whether that information should be disclosed.

15. Disputes Relating to Discovery Matters and Protective Orders.
Should counsel find they are unable to resolve a dispute relating to a discovery
matter or protective order, the Parties shall contact the Court’s Case Manager to
schedule an in-person conference/argument.

(a) Unless otherwise ordered, by no later than 72 hours prior to the
conference/argument, the Party seeking relief shall file with the Court a letter, not to
exceed three pages, outlining the issues in dispute and the Party’s position on those
issues. The Party shall submit as attachments to its letter (1) an averment of counsel
that the Parties made a reasonable effort to resolve the dispute and that such effort

included oral communication that involved Delaware counsel for the Parties, and (2)

a draft order for the Court’s signature that identifies with specificity the relief sought

14
Case 1:20-cv-00842-CFC Document 61 Filed 02/11/21 Page 15 of 31 PagelD #: 5123

by the Party. The Party shall file concurrently with its letter a motion that in no more
than one paragraph sets forth the relief sought.

(b) By no later than 48 hours prior to the conference/argument, any
Party opposing the application for relief may file a letter, not to exceed three pages,
outlining that Party’s reasons for its opposition.

(c) Two hard copies of the Parties’ letters and attachments must be
provided to the Court within one hour of e-filing the document(s). The hard copies
shall comply with paragraphs 13 and 17 of this Order.

(d) Ifa motion concerning a discovery matter or protective order is
filed without leave of the Court that does not comport with the procedures set forth
in this paragraph, the motion will be denied without prejudice to the moving Party’s
right to bring the dispute to the Court through the procedures set forth in this
paragraph.

16. Papers Filed Under Seal. When filing papers under seal, counsel shall
deliver to the Clerk an original and two copies of the papers. A redacted version of
any sealed document shall be filed electronically within seven days of the filing of
the sealed document.

17. Hard Copies. The Parties shall provide to the Court two hard copies of
all letters filed pursuant to paragraph 15 of this Order, all briefs, and any other

document filed in support of any such letters and briefs (i.e., the concise statement

15
Case 1:20-cv-00842-CFC Document 61 Filed 02/11/21 Page 16 of 31 PagelD #: 5124

of facts filed pursuant to paragraph 24 of this Order, appendices, exhibits,
declarations, affidavits, etc.). This provision also applies to papers filed under seal.
Exhibits and attachments shall be separated by tabs. Each exhibit and attachment
shall have page numbers of some sort such that a particular page of an exhibit or
attachment can be identified by a page number. The Parties shall take all practical
measures to avoid filing multiple copies of the same exhibit or attachment. The
Parties should highlight the text of exhibits and attachments they wish the Court to
read. The Parties are encouraged to include in an exhibit or attachment only the pages
of the document in question that (1) identify the document (e.g., the first page of a
deposition transcript or the cover page of a request for discovery) and (2) are relevant
to the issue(s) before the Court.

18. Claim Construction Issue Identification. On or before July 23, 2021, the
Parties shall exchange a list of those claim term(s)/phrase(s) that they believe need
construction and their proposed claim construction of those term(s)/phrase(s). This
document will not be filed with the Court. Subsequent to exchanging that list, the
Parties will meet and confer to prepare separate Joint Claim Construction Charts for
each side’s asserted patents to be filed no later than August 13, 2021. The Joint Claim
Construction Charts, in Word format, shall be e-mailed simultaneously with filing
to cfc civil@ded.uscourts.gov. The text for the Joint Claim Construction Charts shall

be 14-point and in Times New Roman or a similar typeface. The Parties’ Joint Claim

16
Case 1:20-cv-00842-CFC Document 61 Filed 02/11/21 Page 17 of 31 PagelD #: 5125

Construction Charts should identify for the Court the term(s)/phrase(s) of the
claim(s) in issue and should include each Party’s proposed construction of the
disputed claim language with citation(s) only to the intrinsic evidence in support of
their respective proposed constructions. A separate text-searchable PDF of each of
the patent(s) in issue shall be submitted with the Parties’ Joint Claim Construction
Charts. In this joint submission, the Parties shall not provide argument. Each Party
shall file concurrently with the Joint Claim Construction Charts a “Motion for Claim
Construction” that requests the Court to adopt the claim construction position(s) of
that Party set forth in the Joint Claim Construction Charts. The motion shall not
contain any argument and shall simply state that the Party “requests that the Court
adopt the claim construction positions of [the Party] set forth in the Joint Claim
Construction Chart (D.I. [ }).”

19. Claim Construction Briefing. Each side shall serve, but not file, its
opening brief concerning its patents, not to exceed 5,500 words, on September 3,
2021. The Parties shall serve, but not file, their answering briefs, not to exceed 8,250
words, on October 1, 2021. The Parties shall serve, but not file, their reply briefs,
not to exceed 5,500 words, on October 22, 2021. The Parties shall serve, but not file,
their sur-reply briefs, not to exceed 2,750 words, on November 12, 2021. The text
for each brief shall be 14-point and in Times New Roman or a similar typeface. Each

brief must include a certification by counsel that the brief complies with the type and

17
Case 1:20-cv-00842-CFC Document 61 Filed 02/11/21 Page 18 of 31 PagelD #: 5126

number limitations set forth above. The person who prepares the certification may
rely on the word count of the word-processing system used to prepare the brief.!

No later than November 19, 2021, the Parties shall file separate Joint Claim
Construction Briefs for each side’s asserted patents. Each side shall be responsible
for copying and pasting the Parties’ untitled briefs into one brief for its asserted
patents, with the Parties’ positions on each claim term in sequential order, in
substantially the form below.

JOINT CLAIM CONSTRUCTION BRIEF
I. Agreed-upon Constructions
II. Disputed Constructions
a, [TERM 1]
i. Plaintiff s Opening Position
li. Defendant’s Answering Position
ili. Plaintiff s Reply Position
iv. Defendant’s Sur-Reply Position
Etc. The Parties need not include any general summaries of the law relating to claim
construction. If there are any materials that would be submitted in an appendix, the

Parties shall submit them in separate Joint Appendices to accompany each side’s

 

' Pictures, figures copied from the patent, and other illustrations do not count against
the word limit. Representative claims and the agreed-upon claim constructions do
not count against the word limits.

18
Case 1:20-cv-00842-CFC Document 61 Filed 02/11/21 Page 19 of 31 PagelD #: 5127

asserted patents. Citations to intrinsic evidence shall be set forth in the Joint Claim
Construction Briefs. Citations to expert declarations and other extrinsic evidence
may be made in the Joint Claim Construction Briefs as the Parties deem necessary,
but the Court will review such extrinsic evidence only if the Court is unable to
construe the disputed claim terms based on the intrinsic evidence. See Vitronics
Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1584 (Fed. Cir. 1996). Declarations shall
not contain legal argument or be used to circumvent the briefing word limitations
imposed by this paragraph. The Joint Claim Construction Briefs and Joint
Appendices shall comply with paragraphs 14 and 16 of this Order.

20. Meet_and Confer Confirmation and Amended Claim Charts. On or
before November 30, 2021, local and lead counsel for the Parties shall meet and
confer and thereafter file separate Amended Joint Claim Construction Charts for
each side’s patents that set forth the terms that remain in dispute. During the meet
and confer, the Parties shall attempt to reach agreement on any disputed terms where
possible and to narrow the issues related to the remaining disputed terms. The Parties
shall file with the Amended Joint Claim Construction Charts a letter that identifies
by name each individual who participated in the meet and confer, when and how
(1.e., by telephone or in person) the meet and confer occurred, and how long it lasted.

If no agreements on constructions have been reached or if no dispute has been

19
Case 1:20-cv-00842-CFC Document 61 Filed 02/11/21 Page 20 of 31 PagelD #: 5128

narrowed as a result of the meet and confer, the letter shall so state and the Parties
need not file Amended Joint Claim Construction Charts.

21. Hearing on Claim Construction. Beginning at qe a.m on
December A 2021 the Court will hear argument on claim construction. The
Parties are collectively entitled to five hours of argument, either all on one day or
split across consecutive days, according to the Court’s preference. Absent prior
approval of the Court (which, if it is sought, must be done by joint letter submission
no later than the date on which answering claim construction briefs are due to be
served), the Parties shall not present testimony at the argument.

22. Disclosure of Expert Testimony.

 

(a) Expert Reports. For the Party with the initial burden of proof on
the subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is
due on or before April 9, 2022. The supplemental disclosure to contradict or rebut
evidence on the same matter identified by another Party is due on or before May 7,
2022. Reply expert reports from the Party with the initial burden of proof are due on
or before May 28, 2022. No other expert reports will be permitted without either the
consent of all Parties or leave of the Court. Along with the submissions of the expert
reports, the Parties shall provide the dates and times of their experts’ availability for

deposition. Depositions of experts shall be completed on or before July 1, 2022.

20
Case 1:20-cv-00842-CFC Document 61 Filed 02/11/21 Page 21 of 31 PagelD #: 5129

(b) Qbjections to Expert Testimony. To the extent any objection to

 

expert testimony is made pursuant to the principles announced in Daubert v. Merrell
Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of
Evidence 702, it shall be made by motion no later than the deadline for dispositive
motions set forth herein, unless otherwise ordered by the Court.

23. Interim Status Report and Conference. On June 6, 2022, counsel shall

 

submit a joint letter to the Court with a status report on the nature of the matters in
issue and the progress of discovery to date. Depending on the posture of the case at
that time, the Parties may seek leave of court to expand the word-count limits for
summary judgment and Daubert briefing. Thereafter, the Court will hold a Status
Conference on Sore \\s Pe Lome, m.

24. Case Dispositive Motions.

 

(a) No Early Motions Without Leave. All case dispositive motions
and the opening briefs and affidavits supporting such motions shall be served and
filed on or before August 12, 2022. No case dispositive motion under Rule 56 may
be filed more than ten days before this date without leave of the Court. Opposition
briefs shall be filed by September 16, 2022, and reply briefs shall be filed by October

14, 2022.

(b) Motions to be Filed Separately. A Party shall not combine into a

 

single motion multiple motions that rely in whole or in part on different facts.

21
Case 1:20-cv-00842-CFC Document 61 Filed 02/11/21 Page 22 of 31 PagelD #: 5130

(c) Word Limits Combined with Daubert Motion Word Limits.
Each Party is permitted to file as many case dispositive motions as desired, provided,
however, that each SIDE will be limited to a combined total of 10,000 words for all
opening briefs, a combined total of 10,000 words for all answering briefs, and a
combined total of 5,000 words for all reply briefs regardless of the number of case
dispositive motions that are filed. In the event that a Party files, in addition to a case
dispositive motion, a Daubert motion to exclude or preclude all or any portion of an
expert’s testimony, the total amount of words permitted for all case dispositive and
Daubert motions shall be increased for each SIDE to 12,500 words for all opening
briefs, 12,500 words for all answering briefs, and 6,250 words for all reply briefs.
The text for each brief shall be 14-point and in Times New Roman or a similar
typeface. Each brief must include a certification by counsel that the brief complies
with the type and number limitations set forth above. The person who prepares the
certification may rely on the word count of the word-processing system used to
prepare the brief.

(d) Concise Statement_of Facts Requirement. Any motion for
summary judgment shall be accompanied by a separate concise statement detailing
each material fact as to which the moving Party contends that there are no genuine

issues to be tried that are essential for the Court’s determination of the summary

22
Case 1:20-cv-00842-CFC Document 61 Filed 02/11/21 Page 23 of 31 PagelD #: 5131

judgment motion (not the entire case).? A Party must submit a separate concise
statement of facts for each summary judgment motion. Any Party who opposes the
motion shall file and serve with its opposing papers a separate document containing
a single concise statement that admits or disputes the facts set forth in the moving
Party’s concise statement, as well as sets forth all material facts as to which it is
contended there exists a genuine issue necessary to be litigated.

(e) Focus of the Concise Statement. When preparing the separate
concise statement, a Party shall reference only the material facts that are absolutely
necessary for the Court to determine the limited issues presented in the motion for
summary judgment (and no others), and each reference shall contain a citation to a
particular affidavit, deposition, or other document that supports the Party’s
interpretation of the material fact. Documents referenced in the concise statement
may, but need not, be filed in their entirety if a Party concludes that the full context
would be helpful to the Court (e.g., a deposition miniscript with an index stating
what pages may contain key words may often be useful). The concise statement shall
particularly identify the page and portion of the page of the document referenced.
The document referred to shall have relevant portions highlighted or otherwise

emphasized. The Parties may extract and highlight the relevant portions of each

 

The Party must detail each material fact in its concise statement of facts. The
concise statements of facts play an important gatekeeping role in the Court’s
consideration of summary judgment motions.

23
Case 1:20-cv-00842-CFC Document 61 Filed 02/11/21 Page 24 of 31 PagelD #: 5132

referenced document, but they shall ensure that enough of a document is attached to
put the matter in context. If a Party determines that an entire deposition transcript
should be submitted, the Party should consider whether a miniscript would be
preferable to a full-size transcript. If an entire miniscript is submitted, the index of
terms appearing in the transcript must be included, if it exists. When multiple pages
from a single document are submitted, the pages shall be grouped in a single exhibit.
Concise statements of fact shall comply with paragraphs 14 and 16 of this Order.

(f) Word Limits for Concise Statement. The concise statement in
support of or in opposition to a motion for summary judgment shall be no longer
than 1,750 words. The text for each statement shall be 14-point and in Times New
Roman or a similar typeface. Each statement must include a certification by counsel
that the statement complies with the type and number limitations set forth above.
The person who prepares the certification may rely on the word count of the word-
processing system used to prepare the statement.

(g) Affidavits and Declarations. Affidavits or declarations setting
forth facts and/or authenticating exhibits, as well as exhibits themselves, shall be
attached only to the concise statement (i.e., not briefs).

(h) Scope of Judicial Review. When resolving motions for summary
judgment, the Court shall have no independent duty to search and consider any part

of the record not otherwise referenced in the separate concise statements of the

24
Case 1:20-cv-00842-CFC Document 61 Filed 02/11/21 Page 25 of 31 PagelD #: 5133

Parties. Further, the Court shall have no independent duty to review exhibits in their
entirety, but rather will review only those portions of the exhibits specifically
identified in the concise statements. Material facts set forth in the moving Party’s
concise statement will be deemed admitted unless controverted by a separate concise
statement of the opposing Party.

25. Applications by Motion. Except as otherwise specified herein, any
application to the Court shall be by written motion. Any non-dispositive motion
should contain the statement required by Local Rule 7.1.1.

26, Pretrial Conference. On January a , 2023, the Court will hold a Rule
16(e) final pretrial conference in court with counsel beginning at SP pm. The
Parties shall file a joint proposed final pretrial order in compliance with Local Rule
16.3(c) no later than 5:00 p.m. on Dec. 21,2°% [21 days_beforethe Pretrial
Conference} Unless otherwise ordered by the Court, the Parties shall comply with
the timeframes set forth in Local Rule 16.3(d) for the preparation of the proposed
joint final pretrial order. The joint pretrial order shall comply with paragraphs 14
and 16 of this Order.

27. Motions in Limine. Motions in limine shall not be separately filed. All
in limine requests and responses thereto shall be set forth in the proposed pretrial
order. Each Party shall be limited to five in limine requests, unless otherwise

permitted by the Court. Each in /imine request and any response shall contain the

ao
Case 1:20-cv-00842-CFC Document 61 Filed 02/11/21 Page 26 of 31 PagelD #: 5134

authorities relied upon; each in limine request may be supported by a maximum of
three pages of argument and may be opposed by a maximum of three pages of
argument; and the Party making the in limine request may add a maximum of one
additional page in reply in support of its request. If more than one Party is supporting
or opposing an in limine request, such support or opposition shall be combined in a
single three-page submission (and, if the moving Party, a single one- page reply).
No separate briefing shall be submitted on in limine requests, unless otherwise
permitted by the Court. Motions in limine shall comply with paragraphs 14 and 16
of this Order

28. Compendium of Cases. A Party may submit with any briefing two

 

courtesy copies of a compendium of the selected authorities on which the Party
would like the Court to focus. The Parties should not include in the compendium
authorities for general principles or uncontested points of law (e.g., the standards for
summary judgment or claim construction). An authority that is cited only once by a
Party generally should not be included in the compendium. An authority already
provided to the Court by another Party should not be included in the compendium.
Compendiums of cases shall not be filed electronically with the Court, but a notice
of service of a compendium of cases shall be filed electronically with the Court.

Compendiums shall comply with paragraph 17 of this Order.

26
Case 1:20-cv-00842-CFC Document 61 Filed 02/11/21 Page 27 of 31 PagelD #: 5135

29. Jury Instructions, Voir Dire and Special Verdict Forms. Where a case
is to be tried to a jury, pursuant to Local Rules 47.1(a)(2) and 51.1, the Parties should
file (i) proposed voir dire, (ii) preliminary jury instructions, (iii) final jury

re

deys-beforethePretrial Conference]. The Parties shall submit simultaneously with

instructions, and (iv) special verdict forms no later than 5:00 p.m. on

filing each of the foregoing four documents in Word format to cfc
civil@ded.uscourts.gov.

30. Trial. This matter is scheduled for a 10 day jury trial beginning at 8:30

£ Ze

a.m. on February 13, 2023, with the subsequent trial days beginning 29:00am,
Until the case is submitted to the jury for deliberations, the jury will be excused each
day at 4:30 p.m. The trial will be timed, as counsel will be allocated a total number
of hours in which to present their respective cases.

31. ADR Process. This matter is referred to a magistrate judge to explore

the possibility of alternative dispute resolution.

 

The Honorabfe Colm F. Cerfholly
United States District Court Judge

LP
Case 1:20-cv-00842-CFC Document 61 Filed 02/11/21 Page 28 of 31 PagelD #: 5136

Exhibit A
Case 1:20-cv-00842-CFC Document 61 Filed 02/11/21 Page 29 of 31 PagelD #: 5137

 

  

Bvt isd ””~”:*«éS ate

 

Rule 26(a)(1) Initial Disclosures Within 5 days of Parties’ filing of
Proposed Scheduling Order

 

Protective Order Within 21 days of Parties’ filing of
Proposed Scheduling Order

 

ESI Stipulation Within 30 days of Parties’ filing of
Proposed Scheduling Order

 

Disclosure of Asserted Claims and February 26, 2021
Initial Infringement Contentions and
Associated Document Production

 

Initial Invalidity Contentions and April 30, 2021
Document Production Accompanying
Invalidity Contentions

 

 

Joinder of Other Parties and June 16, 2021
Amendment of Pleadings

Exchange List of Claim July 23, 2021
Term(s)/Phrase(s) and Proposed

Constructions

 

Submit Joint Claim Construction Chart | August 13, 2021

 

Serve (but not file) Opening Claim September 3, 2021
Construction Briefs

 

Serve (but not file) Answering Claim October 1, 2021
Construction Briefs

 

Serve (but not file) Reply Claim October 22, 2021
Construction Briefs

 

 

 

 

29
Case 1:20-cv-00842-CFC Document 61 Filed 02/11/21 Page 30 of 31 PagelD #: 5138

 

Serve (but not file) Sur-reply Claim November 12, 2021
Construction Briefs

 

File Joint Claim Construction Briefs November 19, 2021

 

Meet and Confer Claim Construction November 30, 2021

 

Hearing on Claim Construction December /¢, 2021

 

Final Infringement Contentions 30 days after entry of Court’s claim
construction order

 

Deadline to Rely on Opinion of

Counsel and Produce Related
30 days after entry of Court’s claim

 

Documents
construction order
Final Invalidity Contentions 60 days after entry of Court’s claim

construction order

 

Substantial Completion of Document December 11, 2021

 

 

Production
Fact Discovery Cut-off February 19, 2022
Opening Expert Reports “for Party April 9, 2022

who has the initial burden of proof on a
subject matter”

 

 

Rebuttal Expert Reports May 7, 2022
Reply Expert Reports “limited to May 28, 2022
responses on objective indicia of

nonobviousness”

 

 

 

 

30
Case 1:20-cv-00842-CFC Document 61 Filed 02/11/21 Page 31 of 31 PagelD #: 5139

 

 

 

Interim Status Report June 6, 2022
Status Conference June /p , 2022
Expert Discovery Cut-off July 1, 2022

 

Case Dispositive and Daubert Motions | August 12, 2022
— Opening Briefs

 

Case Dispositive and Daubert Motions | September 16, 2022
— Opposition Briefs

 

Case Dispositive and Daubert Motions | October 14, 2022
— Reply Briefs

Pretrial Order, Jury Instructions, Voir | [2}-days-befere-pretrrat contfereneet+

 

 

 

Dire, Special Verdict forms Dec. 21, 2022.
Pre-Trial Conference January tc , 2023
Trial February/3, 2023

 

 

 

 

31
